 EASTNEWARK REALTY CORPORATION-483East'Newark Realty CorporationandLocal 617, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,AFL-CIO,Petitioner.Case No. 2-RC-7520.February 1 7,1956DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Milton Pravitz,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :The Employer is a New Jersey corporation with its offices in EastNewark where it is engaged in the business of owning and leasingindustrial floor space and selling water, steam, and electricity to itstenants.During the past year, the Employer purchased fuels in theamount of $100,000, approximately 15 percent of which was shippeddirectly to the Employer from points outside the State of New Jersey.During the same period, the Employer's gross revenues exceeded$1,000,000.Of this amount, $725,000 was derived from industrialrentals; the balance from the sale of water, steam, or electricity totenants.The parties stipulated that the Employer is engaged in com-merce within the meaning of the Act and apparently agree that theBoard should exercise its jurisdiction in this case.However, such astipulation cannot foreclose inquiry by the Board to determine whetherthe assertion of jurisdiction in a given case would be contrary to theBoard's jurisdictional policy.'InMcKinney Avenue Realty Company (City National Bank),'theBoard undertook to study and reappraise its jurisdictional standardwith respect to office building operations in light of changing economicconditions and the experience gained since the promulgation of thisstandard in 1950.Based upon that study and reappraisal, the Boardconcluded that the then existing criterion for the assumption of juris-diction over office building enterprises should be revised in order tobetter attain the Board's long-established policy of limiting the exer-cise of its jurisdiction to enterprises whose operations have, or atwhich labor disputes would have, a pronounced impact upon the flowin interstate commerce.Accordingly, the Board announced in theMcKinneycase that henceforth it would assert jurisdiction over anoffice building operation only when the employer which owns or leasesand which operates the office building is itself otherwise engaged ininterstate commerce and also utilizes the building primarily to houseits own offices.See, e g,later-Comity Raa-al Elect) to Cooperative Corpo)atio)L,106 NLRB 1316.s 110 NLRB 547.115 NLRB No. 75. 484DECISIONS OF NATIONALLABOR RELATIONS BOARDThe instantcasepresents the question as to whether the jurisdic-tional standard enunciated in theMcKinneycase should be applied to^industrial building enterprises.We conclude that it should. In ouropinion, the considerations underlying theMcKinneydecision areequally true of industrial building enterprises such as are involvedhere where the Employer is also engaged in the essentially local opera-tion of furnishing no more than space for the use of others.Even assuming that the portion of this Company's business, relat-ing to the sale of water, steam, and electricity to commercial con-sumers, could be disentangled from the single integrated operation, itfalls short of the Board's established jurisdictional standards appli-cable to such type of business.Under the rule of theGreenwich Gascase, set up in 1954, companies which produce and distribute suchutilitiesmust gross $3,000,000 annually to meet the present jurisdic-tional requirements.'No doubt some such companies, althoughsmaller, count commercial consumers among their customers.TheBoard has held that theGreenwich Gasstandard would apply to themalso.If theGreenwich Gasstandard applies, the standards enunci-ated inJonesboro Grain Drying Cooperative'do not.Equally inapposite to the issue before us is the Supreme Court de-cision inKirschbaum v. Walling,'upon which our dissenting colleaguesrest.There the Court decided that services such as those performedby the employees here involved are "necessary to the production ofgoods for commerce."This Board has never held, nor do we nowdetermine, otherwise. - Of course, the statutory test forlegaljuris-diction under the Act which we administer is different.This dis-tinction apart, there can be no question but that this Employer'soperations affect commerce within the meaning of the Act.This fact, however, is not determinative of the issue presented inthis case, which is whether the Employer's business has sufficient im-pact "upon interstate commerce so as to warrant our discretionaryexercise of jurisdiction.As always in the past, these two questions areseparate and distinct.Notwithstanding the fact of legal jurisdictionunder the statute, the Board has long deemed less than $500,000 directflow of goods into a State insufficient interstate commerce to invokeits processes, but a much lesser direct outflow of products enough.'InHaleston Drug Stores v. N. L. R.B., after the establishment ofsuch standards in 1950, the Ninth Circuit Court upheld the Board'slegal authority to exercise its discretion.'As to the present rules onjurisdiction, including theMcKinney Realty-casehere applied, the8The Greenwich Gas Company and Fuels,Inc.,110 NLRB 564.* 110 NLRB 481.6 316 U. S. 517, in which the Court found that the particular operations fell within thelegal jurisdiction of the Fair Labor Standards Act.O Federal Dairy Company,91 NLRB 638;Stanislaus Implement and Hardware Com-pany,91 NLRB 618; andJonesboro Grain Drying Cooperative,sups a.7 187 F. 2d 418, cert denied 342 U. S 815. EAST NEWARK REALTY CORPORATION485latest court decision in point isOptical Workers Union Local 204.8.59,'et al.(Rogers Bros. Wholesale) v. N. L. R. B.,in which the FifthCircuit Court said :We hold . . . that the Board has authority to adoptand reversepolicy, either in the form of an individual decision or as rule-making for the future,in any manner reasonably calculated tocarry out its statutory duties. .. .Therefore,finding, as we do,that the standards adopted by the Board are reasonable, we candiscern no valid distinction between a decision made under thesecriteria and one made under the former unannounced policy.8In light of these court authorities,the contrary view of our dissent-ing colleagues appears as but another opinion as to where the juris-dictional line should be drawn.When dealing with matters of degree,reasonable men may differ widely as to the place where the lineshould fall.Accordingly, we shall dismiss the petition.[The Board dismissed the petition.]MEMBERSMURDOCKand PETERSON,dissenting:We dissent from the dismissal of the petition in this case in whichnone of the parties contests the Board's jurisdiction.In dismissing the petition a majority of the Board as presently con-stituted necessarily approves and reaffirms theMcKinney AvenueRealty Companycase,supra,in which an earlier majority of the Boardannounced the highly -restrictive standard for office buildings under the1954 jurisdictional plan.But in addition, the present majority de-cides that theofficebuilding standard shall also be utilized for en-terprises leasingindustrialproperty, rather than the generalJones-borostandards under which such enterprises would otherwise fall.We dissented in theMcKinney Avenuecase from the adoption of astandard for office buildings so restrictive as to excise a substantialportion'of such enterprises from the Board's jurisdiction.We enumer-ated the fallacies and inconsistencies in that standard, including thefailure to give effect to the frequently expressed judicial conclusionthat the provision of office space and necessary incidental buildingservices for enterprises engaged in commerce does exert a 'substantialimpact on commerce.We also noted the incongruity in a standardwhich necessarily results in less assertion of jurisdiction when there isgreater effect on commerce.Obviously when the Board is consider-ing extending a standard from one industry to another, it is timely andnecessary to reexamine the merits of the original standard.We there-fore again direct attention to the deficiencies of the office buildingstandard as detailed in our dissents in theMcKinneycase.Supple-F 227 F. 2d 687. 486 - DECISIONS OF NATIONAL LABOR RELATIONS BOARDmenting that opinion we note the graphic illustration of the absurdityof the office building standard provided by the facts inNew YorkStock Exchange,58 NLRB 911. In that case the Board asserted juris-diction in 1944 over the New York Stock Exchange, and its three sub-sidiary corporations, Stock Clearing Corporation, New York StockExchange Building Corporation, and New York Quotation Company,as a single employer.With respect to the activities of the BuildingCorporation the decision stated that itowns or leases and operates a city block of real estate bounded byWall Street, Broad Street, Exchange Place, and New Street inthe City of New York. The Exchange, Stock Clearing, the Build-ing Company, and the Quotation Company occupy approximately37 percent of the space in said buildings.Approximately 36 per-cent is occupied by other tenants, including the Western UnionTelegraph Company and the Brooklyn Trust Company who to-gether occupy approximately 11 percent of the total availablespace in said buildings.The above-described property may well be the single most valuablesquare block of real estate in the world and is,utilized by enterpriseswhich listed securities for the purpose of facilitating the sale and pur-chase of said securities, having a market value of $149,000,000,000during the year 1944.Yet a petition for an election of representativesamong the employees who maintain and service the buildings at thatlocation presumably would have to be dismissed on jurisdictional,grounds under theMcKinneystandard because the employer, thoughbuildings primarily to house its own offices.Can it be seriously con-tended that a labor dispute among the building service employees ofsuch an employer would not have a pronounced impact on interstatecommerce, as the majority which now reaffirms the office buildingstandard would have us believe? If the standard is not even de-sirable in the office building area for which it was framed, obviouslyit should not be extended into the industrial property field.We shallalso discuss in some detail additional considerations which show theerror in applying it to industrial properties such as that operated bythe Employer herein.As stated in the majority opinion the Employer is engaged in NewJersey in the business of owning and leasing industrial floor spaceand selling water, steam, and electricity to tenants who are engaged ininterstate commerce.The maintenance and service employees it em-ploys to carry on its business and furnish custodial and maintenanceservice to its tenants include operating 'engineers, maintenance en-gineers, firemen, oilers, machinists, electricians, plumbers, pipefitters,carpenters, painters, elevator operators, watchmen, etc. It is apparentthat this operation is the same as or essentially indistinguishable from EASTNEWARK REALTY CORPORATION487the typical so-called "loft" building which was involved inKirschbaumv.Walling,316 U. S. 517, where the employer leased space and pro-vided,similar services to tenants engaged in manufacturing clothing.The basic fallacy in the majority's extension of theMcKinneyofficerbuilding standard to industrial properties of this type is the under-lying and implicit premise that the furnishing of leased premises withpower, light, and maintenance services is not necessary to the produc-interstate commerce by lessee manufacturers.tion of goods for'(Only where the lessor coincidentally is himself otherwise engaged incommerce and occupies a building primarily for his own use (pre-sumably a majority of the space) will the extendedMcKinneystand-ard permit jurisdiction to be asserted over a building whose tenants.produce goods for commerce.)The majority's basic premise, how-ever, had already been demolished by the Supreme Court inKirsch-baum v. Walling,316 U. S. 517, before its adoption.-In theKirschbaumcase, as already noted, the employer was simi-.larly engaged in renting space and furnishing services to tenants who,manufactured clothing for interstate commerce.The Court describedthe work of the lessor's employees in these words :These employees perform the customary 'duties of persons chargedwith the effective maintenance of a loft building.The engineerand fireman produce heat, hot water and steam necessary to the,manufacturing operations.They keep elevators, radiators, andfire sprinkler systems in repair.The electrician maintains thesystem which furnishes the tenants with light and power.Theelevators operators run both the freight elevators which start andfinish the interstate journeys of goods going from and coming to.the tenants, and the passenger elevators which carry employees,customers, salesmen and visitors.The watchmen protect thebuildings from fire and theft. The carpenters repair the halls andstairways and other parts of the buildings commonly used by thetenants.The porters keep the buildings clean and habitable-[p. 517]The legal issue in theKirschbaumcase was whether the work of suchemployees was "necessary to the production of goods for commerce"'by the tenants of the building premises, in which event they wouldbe covered by the Fair Labor Standards Act. The Supreme Courtanswered that issue plainly and emphatically :Without light and heat and power the tenants could not engageas they do, in the production of goods for interstate commerce.The maintenance of a safe, habitable building is indispensable to^that activity. [p. 524]In our judgment, the work of the employees in these cases hadsucha close and immediate tie with, the process of production for 488DECISIONSOF NATIONALLABOR RELATIONS BOARDcommerce,and was therefore somuch an essential part of it,thatthe employees are to be regarded as engaged in an occupation"necessary to the production of goods for commerce." [Emphasissupplied.][pp. 525-526]The majority opinion makes a feeble attempt to distinguish theKirschbaumcase.It notes that the standard for legal jurisdictionunder our Act ("affecting commerce"), is different from that underthe Fair Labor Standards Act ("necessary to the production of goodsfor commerce") .Of course that is true, but it has long been judiciallyrecognized that the test under our Act is less restrictive than underthat law.We agree with the majority that the issue here is not theexistence of legal jurisdiction, which they concede, but "whether theEmployer's business hassufficient impactupon interstate commerceso as to warrant our discretionary exercise of jurisdiction."We saythat the views expressed by the Supreme Court in theKirschbaumnature of the impact on commerceof thekind of activities here involved (without regard to the different testsfor legal jurisdiction under the two statutes) are directly pertinentto the issue in the instant case and diametrically opposite to the viewsexpressed by the majority herein.As noted above, the SupremeCourt states that the activities performed by the kind of employerhere involved are so "indispensable" and have such a "close and imme-diate tie with the process of production for commerce" that they are"an essential part of it [commerce]."Yet our majority colleaguescharacterize these activities as an "essentially local operation" as thebasis for their conclusion that they do not have "sufficient impact" oncommerce to warrant the discretionary assertion of jurisdiction.Plainly an activity cannot be both "an essential part of commerce"and "essentially local."If the Supreme' Court's conclusion is right,then the majority's conclusion is wrong.They cannot both stand."The majority also cite theHaleston Drugand theOpticalWorkersUnioncourt decisions in support of their decision. Inasmuch as theformer simply upheld the Board's authority for budgetary or otherproper reasons to assert jurisdiction, it simply begs the question here,which is the propriety and reasonableness of the declination of juris-diction in the area of industrial properties.TheOpticalWorkers0 The only other basis stated for the decision to apply office building standardsto indus-trial properties is the majority's statement that "considerations underlying theMcKinneydecision aie equally true of industiial building enterprises."But as pointed out in thedissent in theMcKinneycase, the majority decision therein failed to explicate or provideany rationale for the conclusion that office buildings do not have a pronounced impact oninterstate commerce except wheie the owner is otherwise engaged in interstatecommerceand utilizes the building primarily to house his own officesLike many of the lead casesannouncing the 1954 jurisdictional standards, the majority decision was no more thanadnunistiative fiat.Itis thusmeaningless for the majority now to say that they areapplying the office building standard to industrial properties because the "considerations"undeilying - 1fcKu sney are equally tine here, when those considerationsstillremainunstated. EAST NEWARK REALTY CORPORATION489case actually involved only 1 of the 1954 standards,that which elimi-nated the past practice of combining the percentages of inflow andoutflow and asserting jurisdiction if the total equalled 100 percent:Accordingly,the issue of the,reasonableness of the office buildingstandard even as applied to office buildings was not litigated or de-cided.Moreover,even if that opinion could be construed as contain-ing dicta supporting the reasonableness of the office building standardfor office buildings,it obviously could not be dispositive of the instantcase which presents the very different issue of the propriety of theuse of the office building standard for industrial properties.Once it is conceded,as the majority does,that the Employer, byfurnishing industrial space, together with incidental custodial andmaintenance services,is engaged in furnishing services"necessary tothe production of goods for commerce" to interstate manufacturers, itmust necessarily be conceded that its operations are governed by theBoard's indirect outflow standard which was specifically designed forgauging the impact exerted on commerce by enterprises which fur-nish servicesdirectlyto enterprises engaged inshipping goods di-rectly in interstate commerce.Moreover,even if we disregard the amount of rentals the Employerreceives for the industrial space it leases to interstate manufacturers,it is clear that the indirect outflow standard as set forth inJonesboroGrainDrying Cooperative10andWhippany Motor Co., Inc."ismetfrom its sale of water, steam, and electricity to its tenants.The Em-ployer received for these services the past year$317,000, of which atleast $100,000 was received from manufacturers who annually ship inexcess of$50,000 worth of goods outside the State of New Jersey.Nothing in those decisions indicates that enterprises of the kind hereinvolved are excluded from the scope of that standard.Indeed, theBoard has just recentlyheld thatthe indirect outflow standard is ap-plicable to enterprises which furnish window cleaning services to man-ufacturers engaged inshipping goods directlyin interstate commerce.SeeCity WindowCleaning Company, et al., 114NLRB906.Certainlyit cannot seriously be contendedthat anemployer,who furnishes theactual building,together with custodial and maintenance services, tosay nothing of water, steam, and electricity,without whichthe man-ufacturer tenants would be unable to produce a single product forshipment in interstate commerce, mustbe judged bya more restrictivestandard than that applied to window cleaners.Yet the majorityhas created one more jurisdictional anomaly under which an em-ployer who provides$100,000 worth of window cleaning to concernsshipping$50,000 out of State is deemed to have such a pronouncedimpact on interstate commerce that we assert jurisdiction,while anemployer who provides$100,000 worth of fuel and power to the same10 110 ,NLRB 48111114NLRB 231 490 _ DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerns is not deemed to have a sufficient impact on commerce towarrant the assertion of jurisdiction.Ironically, because this Employer not only furnishes water, steam,and electricity, but additionally, the very premises on which its cus-tomers carry on their business, the majority hold that the test ofjurisdiction must be measured solely by a new restrictive standardfor lessors of property (not here met because the buildings are notprimarily utilized for the Employer's own operations). In otherwords, the net result of the majority opinion is that the greater impacton commerce from additionally furnishing space along with water,steam, and electricity, is somehow translated into an effect on com-merce insufficient to warrant the assertion of jurisdiction, where therequisite effect would exist absent the additional service.How cangreater impact on commerce logically lead to less assertion ofjurisdiction?The majority seeks to avoid the fact that the sale of water, steam,and electricity alone is sufficient to meet theJonesborostandard forjurisdiction by the specious claim that theGreenwich Gas$3,000,000gross receipts test would govern the sale of these services.They failto reveal that theGreenwich Gasstandard governs only "localpublicutilityand transit systems." [Emphasis supplied.] If they are op-erating under the misconception that this Employer's fuel and powerservices make it a "public utility," the authorities are readily availableto dispel such a misconception. Indeed, the supreme court of the Statein which the Employer is located has held that merely because a lessorfurnishes tenants with utilities, he does not thereby become a "publicutility," even though he'utilizes mains laid partly in the public streets.'aThe New Jersey court gave this test :The true criterion by which to judge of the character of the useof any plant or system alleged to be a public utility iswhetheror not the public may enjoy it by rightor by permission only.[Emphasis supplied.]The result is the same where a manufacturer supplies to neighbors;surplus heat, light, and power left over after supplying its tenants.'3To'constitute a "public utility," the devotion to the public use must be,of such character "that the product andservice is available to the pub-lic generally and indiscriminately"; 14and the public must have thelegal right to demand that the service be conducted so long as it iscontinued with reasonable efficiency, under reasonable charges." 15The term "public utility . . . implies a public use carrying with itthe duty to serve the public and treat all persons alike,andit pre-12Junction Water Co v Riddle,155, Atl. 887, 108 N J. 523.13Cawker v. Meyer,133 N. W. 157, 147 Wis 320;Jonas v. Swetland,167 N. E. 45, 119Ohio St. 12.14 State ex rel Bricker v. Industrial Gas Co.,16 N. E. 218, 221, 58 Ohio App. 101. -15Richardson v. RailroadCommissionof California,218 Pac. 418, 420.- BOSTON QUILTING CORP. AND NAT'L WADDING CO., INC.491eludes the idea of service which is private in its nature and is not tobe obtained by the public."16[Emphasis supplied.]It is thus clear that the nature of the Employer's service is privaterather than public and that accordingly, theJonesborostandardsrather than theGreenwich Gasstandard are applicable. If theJones-borostandards are reasonable as the majority asserts, how can it bea reasonable action to refuse to apply them?The Supreme Court has already exploded the basic premise onwhich the majority decision rests-that the business of furnishingspace, water, light, and power to manufacturers engaged in producinggoods for interstate commerce does not have the pronounced effect oncommerce which would justify the assertion of jurisdiction.We havealso shown that the sale of water, steam, and electricity alone warrantsthe assertion of jurisdiction under theJonesborostandard and themajority's effort to rebut that fact by the claim that the Employermust meet the public utility standard has no legal foundation.Wehave also noted the absence of any rationale or reasoning to supportthe majority's fiat that the office building standard is appropriate forindustrial properties and that the latter do not have sufficient impacton interstate commerce to warrant the Board in continuing to exer-cise its discretion to assert jurisdiction over them. Inasmuch as thisdecision goes beyond the 1954 standards in restricting even furtherthe Board's jurisdiction, it is pertinent to point out that there is noadministrative necessity for the Board to go further and to curtailor deny the use of its facilities in this important area.Our experienceunder the more restrictive 1954 standards and with the caseload whichthose standards yield demonstrates that the Board's existing personneland machinery could easily handle more cases than the 1954 standardsproduce.Employers, employees, and unions who have urged the'Board to make its processes available to them are being needlesslydenied, the benefits of the Act, as are the parties to this case.We thusfind it paradoxical for the Board at this time to announce a new juris-dictional standard in this area which further restricts the coverageof the Act.What is clearly indicated at this time is not new restric-tions on jurisdiction, but further liberalization.Is SpringfieldGas & Electric Co, v. City of Springfield,126 N E. 739,745, 292 M. 236Boston Quilting Corporation and National Wadding Co.,Inc.andIndustrial Trades Union of America, Petitioner.Case, No..i-RC-4122.February 17, 1956DECISION AND ORDERUpon a petition filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Herbert N. Watterson, hear-115 NLRB No. 78.